Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1-6, 8-12, and 14-19 are pending. Claims 1, 9, and 15 are the independent claims. Claims 1, 9, and 15 have been amended. Claims 7 and 13 have been previously cancelled. This Office action is in response to the “Applicant Arguments/Remarks Made in an Amendment” received on 11/23/2020.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 11/23/2020; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the objection to the specification, applicant’s “Amendment and Remarks” have been fully considered and are persuasive. The objection to the specification has been withdrawn.
With respect to the claim objections to claims 1, 9, and 15, applicant’s “Amendment and Remarks” have been fully considered and are persuasive. The objections to claims 1, 9, and 15 have been withdrawn.
With respect to the claim rejections of claims 1-6, 8-12, and 14-19 under 35 U.S.C. § 103, applicant’s “Amendment and Remarks” have amended the independent claims and these amendments have changed the scope of the original application. As such, the Office has supplied new grounds for rejection attached below in the office action.
Office Note: Due to applicant’s amendments, further claim rejections appear on the record as stated in the below Office Action.
It is the Office’s stance that all of applicant arguments have been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-5, 15-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rathinam (US 7,437,225 B1) in view of Riedinger et al. (US 2017/0301244 A1) and further in view of Perrin et al. (US 2019/0171337 A1).
Regarding claim 1, Rathinam discloses a system for providing distributed flight management capability for Flight Management Systems (FMS) of a fleet of aircraft (Rathinam  column 3 lines 6-19 and figure 1), comprising: a plurality of FMSs, with each FMS located on board a designated aircraft in the fleet, where each FMS is electronically integrated into an avionics system of its designated aircraft (Rathinam column 3 lines 6-10); a digital twin FMS that contains identical copies of software components and identical capabilities of each of the plurality of FMSs, where the digital twin FMS is located off board each of the aircraft and is in communication with each of the FMS via a digital communications link (Rathinam column 3 lines 6-13); and where the digital twin FMS provides pre-flight planning for each aircraft that is dispatched to each FMS via the digital communications link (Rathinam column 1 lines 14-17 and column 5 line 58 through column 6 line 34).
While it is the Office’s stance that Rathinam discloses all of the abovementioned limitations of claim 1, Rathinam does not explicitly state a digital twin FMS that contains identical copies of software components and identical capabilities of each of the plurality of FMSs.
Riedinger teaches a digital twin FMS that contains identical copies of software components and identical capabilities of each of the plurality of FMSs (Riedinger ¶48).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to have the onboard FMS and remote FMS, as described by Rathinam, have the option of being strictly identical FMSs, as taught by Riedinger, because managing the flight plans and/or trajectories with redundant FMSs improves robustness to faults (Riedinger ¶51), making the system more consistent and more reliable in the event of failures. Having the systems be identical means that any one of the FMSs can provide any and all of the necessary functions required, in the event that one of them fails. Also having 
Rathinam does not explicitly state wherein the system comprises a strategic planning engine (SPE) that is part of the digital twin FMS, where the SPE that creates and optimizes a flight plan for the designated aircraft based on the fuel and flight characteristics of the designated aircraft. However, it does not appear as if a “strategic planning engine” or “SPE” is a known or commonly used term in the art. Rathinam discloses a system configured to take in ARINC 702 based flight planning data and determining optimized flight planning including planning information on the time and fuel (Rathinam column 1 lines 14-17, column 1 lines 23-25, column 3 lines 34-43, column 5 lines 9-10, column 5 line 58 through column 6 line 34, and column 6 lines 53-57).
Rathinam does not explicitly state wherein the digital twin FMS is located in an electronic flight bag (EFB) that is carried by a pilot; where the digital twin FMS is not certified by regulatory authorities to physically connect with the designated aircraft.
Perrin teaches wherein a device involved in flight management is located in an electronic flight bag (EFB) that is carried by a pilot; where the device is not certified by regulatory authorities to physically connect with the designated aircraft (Perrin ¶21, 29, 83). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the FMS system, as described by Rathinam, to have a part or parts of the system located on a portable EFB, as taught by Perrin, because it creates a more robust system that is more relevant and applicable to modern aviation. EFB’s, including portable EFB’s, have become a common tool in aviation that provide the pilot with more convenience while cutting down on paper waste and multiple airlines and the air force have been implementing their use significantly over the past 10 years and as far back as twenty years ago (https://en.wikipedia.org/wiki/Electronic_flight_bag and https://www.boeing.com/commercial/aeromagazine/aero_23/EFB.pdf). So modifying the system to 
Regarding claim 2, Rathinam discloses where the FMS and digital twin FMS of each aircraft in the fleet are in communication using an ARINC 702 format (Rathinam column 5 lines 9-10).
Regarding claim 3, Rathinam discloses where the preflight planning includes a projected flight path for each of the aircraft in the fleet (Rathinam column 1 lines 14-17 and column 5 line 58 through column 6 line 34).
Regarding claim 4, Rathinam discloses where the preflight planning includes an estimated time of flight of each aircraft in the fleet (Rathinam column 1 lines 23-25 and column 6 lines 53-57).
Regarding claim 5, Rathinam discloses where the preflight planning includes estimated fuel usage of each aircraft in the fleet (Rathinam column 1 lines 23-25 and column 3 lines 34-43).
Regarding claim 15, Rathinam discloses a system for providing distributed flight management capability for Flight Management Systems (FMS) of a fleet of aircraft (Rathinam column 3 lines 6-19 and figure 1), comprising:10UTILITY PATENT APPLICATIONATTORNEY DOCKET NO. H0063833(002.7096US) a plurality of FMSs, with each FMS located on board a designated aircraft in the fleet, where each FMS is electronically integrated into an avionics system of its designated aircraft (Rathinam column 3 lines 6-10); a digital twin FMS that contains identical copies of software components and identical capabilities of each of the plurality of FMSs, where the digital twin FMS is located off board each of the aircraft and is in communication with each of the FMS via a digital communications link (Rathinam column 3 lines 6-13); and where the digital twin FMS provides air traffic control of the fleet of aircraft during flight operations (Rathinam column 4 lines 23-27 and column 7 lines 40-44).
While it is the Office’s stance that Rathinam discloses all of the limitations of claim 15, Rathinam does not explicitly state a digital twin FMS that contains identical copies of software components and identical capabilities of each of the plurality of FMSs.

Rathinam does not explicitly state wherein the system comprises a strategic planning engine (SPE) that is part of the digital twin FMS, where the SPE that creates and optimizes a flight plan for the designated aircraft based on the fuel and flight characteristics of the designated aircraft. However, it does not appear as if a “strategic planning engine” or “SPE” is a known or commonly used term in the art. The specification describes a SPE as an “aeronautical flight planning and mission predictions engine built out of core software assets (e.g., a Flight Management Engine or FME). The SPE uses the same algorithms as the avionics systems to take in ARINC 702 based flight planning data and determine the flight plan, calculate the lateral plan, calculate the time and fuel information, optimize the plan for the best lateral and vertical flight paths, and provide capabilities to enable ‘what if’ situations such as depressurization and engine out emergencies, etc.” Rathinam discloses a system configured to take in ARINC 702 based flight planning data and determining flight planning including information on the time and fuel (Rathinam column 1 lines 14-17, column 1 lines 23-25, column 3 lines 34-43, column 5 lines 9-10, column 5 line 58 through column 6 line 34, and column 6 lines 53-57).

Perrin teaches wherein a device involved in flight management is located in an electronic flight bag (EFB) that is carried by a pilot; where the device is not certified by regulatory authorities to physically connect with the designated aircraft (Perrin ¶21, 29, 83). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the FMS system, as described by Rathinam, to have a part or parts of the system located on a portable EFB, as taught by Perrin, because it creates a more robust system that is more relevant and applicable to modern aviation. EFB’s, including portable EFB’s, have become a common tool in aviation that provide the pilot with more convenience while cutting down on paper waste and multiple airlines and the air force have been implementing their use significantly over the past 10 years and as far back as twenty years ago (https://en.wikipedia.org/wiki/Electronic_flight_bag and https://www.boeing.com/commercial/aeromagazine/aero_23/EFB.pdf). So modifying the system to incorporate this prevalent, increasingly common, and beneficially technology makes the system more generally applicable and marketable.
Regarding claim 16, Rathinam discloses where the fleet of aircraft comprise unmanned aerial vehicles (UAVs) (Rathinam column 9 line 61 through column 10 line 5).
Regarding claim 18, Rathinam discloses where the air traffic control provided by the digital twin FMS comprises updated atmospheric conditions (Rathinam column 3 lines 44-59).
Regarding claim 19, Rathinam discloses where the air traffic control provided by the digital twin FMS comprises updated air traffic conditions (Rathinam column 9 lines 52-54).
s 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rathinam (US 7,437,225 B1) in view of Riedinger et al. (US 2017/0301244 A1) and Perrin et al. (US 2019/0171337 A1) and further in view of Fairchild (US 2018/0357030 A1).
Regarding claim 6, Rathinam does not explicitly state where the digital twin FMS is ground-based.
Fairchild teaches where the digital twin FMS is ground-based (Fairchild ¶29). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the system of Rathinam to have the twin FMS be ground-based, as taught by Fairchild, because a ground-based twin FMS improves the robustness of the FMS as a backup or redundant system. A ground-based FMS would not be affected in the event of failures on an aircraft such as a power outage.
Regarding claim 8, Rathinam does not explicitly state where the digital twin FMS is cloud-based.
Fairchild teaches where the digital twin FMS is cloud-based (Fairchild ¶179). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the system of Rathinam to have the twin FMS be cloud-based, as taught by Fairchild, because a cloud-based twin FMS improves the robustness of the FMS as a backup or redundant system. A cloud-based secondary FMS would not be affected in the event of failures on an aircraft such as a power outage.
Claims 9-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rathinam (US 7,437,225 B1) in view of Riedinger et al. (US 2017/0301244 A1) and Perrin et al. (US 2019/0171337 A1) and further in view of Subbu et al. (US 2013/0184978 A1).
Regarding claim 9, Rathinam discloses a system for providing distributed flight management capability for Flight Management Systems (FMS) of a fleet of aircraft (Rathinam column 3 lines 6-19 and figure 1), comprising: a plurality of FMSs, with each FMS located on board a designated aircraft in the fleet, where each FMS is electronically integrated into an avionics system of its designated aircraft 
While it is the Office’s stance that Rathinam discloses all of the previously mentioned limitations of claim 9, Rathinam does not explicitly state a digital twin FMS that contains identical copies of software components and identical capabilities of each of the plurality of FMSs.
Riedinger teaches a digital twin FMS that contains identical copies of software components and identical capabilities of each of the plurality of FMSs (Riedinger ¶48).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to have the onboard FMS and remote FMS, as described by Rathinam, have the option of being strictly identical FMSs, as taught by Riedinger, because managing the flight plans and/or trajectories with redundant FMSs improves robustness to faults (Riedinger ¶51), making the system more consistent and more reliable in the event of failures. Having the systems be totally identical means that any one of the FMSs can provide any and all of the necessary functions required, in the event that one of them fails. Also having the remote FMS be identical, as opposed to having the capabilities of the onboard FMS and more, reduces the complexity of the system, reducing the necessary processing power.
Rathinam further does not explicitly state where the digital twin FMS provides schedule management of the fleet of aircraft prior to flight operations.
Subbu teaches where the digital twin FMS provides schedule management of the fleet of aircraft prior to flight operations (Subbu ¶17 and 25 and figure 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the system of Rathinam to include providing schedule management, as taught by Subbu, because managing the time schedule for aircraft is an important air traffic management task. It is important to deliver an 
Rathinam does not explicitly state wherein the system comprises a strategic planning engine (SPE) that is part of the digital twin FMS, where the SPE that creates and optimizes a flight plan for the designated aircraft based on the fuel and flight characteristics of the designated aircraft. However, it does not appear as if a “strategic planning engine” or “SPE” is a known or commonly used term in the art. The specification describes a SPE as an “aeronautical flight planning and mission predictions engine built out of core software assets (e.g., a Flight Management Engine or FME). The SPE uses the same algorithms as the avionics systems to take in ARINC 702 based flight planning data and determine the flight plan, calculate the lateral plan, calculate the time and fuel information, optimize the plan for the best lateral and vertical flight paths, and provide capabilities to enable ‘what if’ situations such as depressurization and engine out emergencies, etc.” Rathinam discloses a system configured to take in ARINC 702 based flight planning data and determining flight planning including information on the time and fuel (Rathinam column 1 lines 14-17, column 1 lines 23-25, column 3 lines 34-43, column 5 lines 9-10, column 5 line 58 through column 6 line 34, and column 6 lines 53-57).
Rathinam does not explicitly state wherein the digital twin FMS is located in an electronic flight bag (EFB) that is carried by a pilot; where the digital twin FMS is not certified by regulatory authorities to physically connect with the designated aircraft.
Perrin teaches wherein a device involved in flight management is located in an electronic flight bag (EFB) that is carried by a pilot; where the device is not certified by regulatory authorities to physically connect with the designated aircraft (Perrin ¶21, 29, 83). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the FMS 
Regarding claim 10, Rathinam discloses where the schedule management of the fleet of aircraft includes defining origination/destination flight pairs (Rathinam column 1 lines 14-25).
Regarding claim 11, Rathinam discloses where the schedule management of fleet aircraft includes defining Standard Instrument Departure (SID) routes (Rathinam column 6 lines 1-3, where Departure Procedures (DPs) and Standard Instrument Departures (SIDs) are synonymous. https://en.wikipedia.org/wiki/Standard_instrument_departure).
Regarding claim 12, Rathinam discloses where the schedule management of fleet aircraft includes defining a Standard Terminal Arrival Route (STAR) (Rathinam column 6 lines 1-3).
Regarding claim 14, Rathinam discloses where the schedule management of fleet aircraft includes defining approach procedures (Rathinam column 5 lines 5-8, column 5 lines 52-56, column 6 lines 1-5, and column 7 lines 18-44 and figure 10).
Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Rathinam (US 7,437,225 B1) in view of Riedinger et al. (US 2017/0301244 A1) and Perrin et al. (US 2019/0171337 A1) and further in view of Khan et al. (US 2019/0108466 A1).

Khan teaches where the air traffic control provided by the digital twin FMS comprises notice to airmen (NOTAM) messages (Khan ¶21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the system of Rathinam to include notice to airmen (NOTAM) messages, as taught by Khan, because it improves the operational efficiency of the flight plan (Khan ¶4).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached form PTO-892.
Coulmeau et al. (US 20150332490 A1) and Mere et al. (US 20150150095 A1) are included due to their description of systems related to flight management and their involvement of electronic flight bags.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.E.Y./Examiner, Art Unit 3669                                                                                                                                                                                                        February 26, 2021

/JESS WHITTINGTON/Examiner, Art Unit 3669